March 1, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         NATHANIEL JONES, II, Appellant

NO. 14-11-00909-CV                      V.

              HOUSTON POLICE DEPARTMENT, ET AL, Appellees
                         ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on September 20, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.